EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Gall C. Gottfried (Reg. No. 58,333) on January 6, 2022.
 	The following listing of claims replaces all prior versions.  The claims are to be amended as follows: 
CLAIMS
 	(Currently Amended) A method comprising: 
  	determining motion depicted by a selected avatar;
 	selecting a motion style for the selected avatar;
	 	identifying, based on the motion style, two or more machine learning models that each perform a different non-linear transformation; and 
	 	blending non-linear transformation outputs of the two or more machine learning models to cause the selected avatar to depict motion in the selected motion style.
 	(Currently Amended)  The method of claim 1, wherein at least one of the two or more machine learning models comprises an autoencoder neural network, a first machine learning model of the two or more machine learning models performs a non-linear transformation of motion from a first motion style to a second motion style, and a second machine learning model two or more machine learning models performs a non-linear transformation of motion from the first motion style to a third motion style.
 	(Original) The method of claim 2, farther comprising:
  	encoding the avatar depicting motion in the first motion style; and
 	decoding the avatar depicting motion in the first motion style according to the second motion style.
 	(Currently Amended} The method of claim 1, wherein the blending comprises:
 	 	generating a first intermediate avatar by applying a first of the two or more machine learning models to the selected avatar; 
 		generating a second intermediate avatar by applying a second of the two or more machine learning models to the selected avatar; and 
 		linearly interpolating the first and second intermediate avatars.
 	(Original) The method of claim 1, further comprising:
 		storing a database of training motions, the training motions representing linear transformations of pose-by-pose motions from a first motion style to a second motion style.
 	(Original) The method of claim 5, further comprising: 
 		training a first machine learning model based on the motions stored in the database by generating joint positions of a single stylized pose based on joint positions of each of a subset of a plurality of the training motions.
 	(Currently Amended) The method of claim 1, further comprising selecting a first machine learning model from the two or more machine learning 
 	(Original) The method of claim 1, further comprising:
 	 	receiving a first user input specifying a first amount of a first motion style;
 	 	receiving a second user input specifying a second amount of a second motion style; and 
 		generating a third motion style as a combination of the first amount of the first motion style and the second amount of the second motion style.
 	(Original) The method of claim 8, further comprising:
 		obtaining a first trained machine learning model that performs a first non-linear transformation of motion from the third motion style to the first motion style; and 
 		obtaining a second trained machine learning model that performs a second non-linear transformation of motion from the third motion style to the second motion style. 
 	(Original) The method of claim 9, further comprising: 
 		generating a first intermediate avatar by applying the first trained machine learning model to the avatar to transform the avatar from depicting motion in the third motion style to depicting motion in the first motion style; and 
 	 	generating a second intermediate avatar by applying the second trained machine learning model to the avatar to transform the avatar from depicting motion in the third motion style to depicting motion in the second motion style.
  	(Currently Amended)  A system comprising: 
 	 	a processor configured to perform operations comprising: 
 		 	determining motion depicted by a selected avatar; 
 			selecting a motion style for the selected avatar;
 			identify, based on the motion style, two or more machine learning models that each perform a different non-linear transformation; and
 			blending non-linear transformation outputs of the two or more machine learning models to cause the selected avatar to depict motion in the selected motion style. 
  	(Currently Amended) The system of claim 11, wherein at least one of the two or more machine learning models comprises an autoencoder neural network, a first machine learning model of the two or more machine learning models performs a non-linear transformation of motion from a first motion style to a second motion style, and a second machine learning model of the two or more machine learning models performs a non-linear transformation of motion from the first style to a third motion style.
  	(Original) The system of claim 12, wherein the operations further comprise: 
 		encoding the avatar depicting motion in the first motion style; and 
 		decoding the avatar depicting motion in the first motion style according to the second motion style.
  	(Original) The system of claim 11, wherein the avatar represents a first user, and wherein the operations further comprise generating an ephemeral message that includes the avatar depicting motion in the selected motion style for transmission to a second user.
 	(Original) The system of claim 11, wherein the operations further comprise:
 	 	storing a database of training motions, the training motions represent linear transformations of pose-by-pose motions from a first motion style to a second motion style; and
 		training a first machine learning model based on the motions stored in the database by generating joint positions of a single stylized pose based on joint positions of each of a subset of a plurality of the training motions.
  	(Currently Amended) The system of claim 11, wherein the operations further comprise selecting a first machine learning model from the two or more machine learning models based on a determination of the motion of the avatar and the selected motion style.
   	(Original) The system of claim 11, wherein the operations further comprise receiving user input by:
 		receiving a first user input specifying a first amount of a first motion style;
 		receiving a second user input specifying a second amount of a second motion style; and
 		generating a third style as a combination of the first amount of the first motion style and the second amount of the second motion style.
  	(Original) The system of claim 17, wherein the operations further comprise:
obtaining a first trained machine learning model that performs a first non-linear transformation of motion from a third style to the first motion style; and
 		obtaining a second trained machine learning model that performs a second non-linear transformation of motion from the third style to the second motion style.
  	(Currently Amended) A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
 		determining motion depicted by a selected avatar;
 		selecting a motion style for the selected avatar;
 		identifying, based on the motion style, two or more machine learning models that each perform a different non-linear transformation; and 
 		blending non-linear transformation outputs of the two or more machine learning models to cause the selected avatar to depict motion in the selected motion style.
  	(Currently Amended) The non-transitory machine-readable medium of claim 19, wherein at least one of the two or more machine learning models comprises an autoencoder neural network, a first machine learning model of the two or more machine learning models performs a non-linear transformation of motion from a first style to a second style, and a second machine learning model of the two or more machine learning models performs a non-linear transformation of motion from the first motion style to a third motion style.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Terminal Disclaimer
 	The terminal disclaimer filed on 13 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,896,534 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
 	Accordingly, the non-statutory double patenting rejection of claims 1, 11 and 19 in the last Office Action is withdrawn.
Response to Amendment
 	Applicant’s amendment filed on 13 December 2021 has been entered.  Claims 1, 4, 11 and 19 were amended.  Additionally, with applicant’s permission, claims 1, 2, 4, 7, 11, 12, 16, 19 and 20 have been further amended via the examiner’s amendment herein-above.  No claims have been added or canceled.  Thus, claims 1-20 are still pending in this application, with claims 1, 11 and 19 being independent.  Claims 1-20 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	The prior art of record, individually or in combination, fails to teach, or render obvious, when considered in combination with all of the limitations of the claim(s) as a whole, the following particular recited limitations in independent claims 1, 11 and 19:
“identifying, based on the motion style, two or more machine learning models that each perform a different non-linear transformation; and
blending non-linear transformation outputs of the two or more machine learning models to cause the selected avatar to depict motion in the selected style.”
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675